            Case 3:13-cr-00226-RNC Document 438 Filed 01/31/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF CONNECTICUT
                                         _______________

UNITED STATES OF AMERICA                                  DOCKET NO. 3:13 cr 226 (RNC)

VS.

DANIEL CARPENTER                                         JANUARY 31, 2019


                      MOTION FOR LEAVE TO FILE OVERSIZED BRIEF

           The defendant Daniel Carpenter requests leave of the Court to file an oversized reply

brief in response to the Government’s objection (docket entry #430) to defendant’s Motion for

Bond Pending Appeal (docket entry #408). Defendant will confine his reply to matters raised in

the Government’s opposition memorandum.

           The reason for this request is that the defendant’s liberty while the case is being appealed

is at stake, and he has raised substantial issues on appeal, to which the government has taken

issue. A comprehensive reply to the Government’s objection is necessary in the interests of

justice.

           Assistant U.S. Attorney Neeraj Patel has no objection to the filing of this request.

                                                 THE DEFENDANT

                                                 /s/ Jonathan J. Einhorn

                                                 JONATHAN J. EINHORN
                                                 129 WHITNEY AVENUE
                                                 NEW HAVEN, CT 06510
                                                 FEDERAL BAR NO. ct00163
                                                 EINHORNLAWOFFICE@GMAIL.COM
         Case 3:13-cr-00226-RNC Document 438 Filed 01/31/19 Page 2 of 2




                                      CERTIFICATION

        I hereby certify that on this 31st day of January, 2019, a copy of the foregoing Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone
unable to accept electronic filing as indicated on the Notice of Electronic Filing.

                                              /s/ Jonathan J. Einhorn
                                              JONATHAN J. EINHORN
